                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER

   BOBBY DANIEL PETTIE,                             )
                                                    )        Case No. 4:18-cv-40
           Petitioner,                              )
                                                    )        Judge Travis R. McDonough
   v.                                               )
                                                    )        Magistrate Judge Susan K. Lee
   RUSTY WASHBURN,                                  )
                                                    )
           Respondent.                              )


                                     MEMORANDUM OPINION



         Petitioner has filed a petition for habeas corpus relief pursuant to 28 U.S.C. § 2254, in

  which he challenges his convictions for initiating the manufacture of methamphetamine,

  promotion of methamphetamine manufacture, possession of a firearm during the commission of

  a dangerous felony, and possession of methamphetamine by asserting several claims for

  ineffective assistance of counsel [Doc. 1 p. 2, 5; Doc. 24]. However, after reviewing the relevant

  filings, including the state court record, the Court finds that the record establishes that Petitioner

  is not entitled to relief under § 2254. Accordingly, the petition for habeas corpus relief will be

  DENIED, and this action will be DISMISSED.

         I.      BACKGROUND

         On June 26, 2012, Shane George, a police officer assigned to a drug task force in

  Shelbyville, Tennessee, saw a motorcyclist wearing dark sunglasses even though it was dark

  outside. Officer George believed the motorcyclist matched the description of a person a Dollar

  General employee had reported for making suspicious purchases of ammonium nitrate earlier

  that day. State v. Pettie, No. M2014-00113-CCA-R3-CD, 2015 WL 351229, at *1 (Tenn. Crim.



Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 1 of 13 PageID #: 1081
  App. Jan. 28, 2015), perm. app. denied (Tenn. May 14, 2015) (Pettie I). Officer George was

  unable to obtain the motorcycle’s license plate number because the tag was vertical, but, as he

  followed the motorcycle, he saw it weave within its lane, speed up, quickly slow down, and

  “abruptly move from the ‘fast lane’ to the ‘slow lane’” in a manner that caused a vehicle in the

  slow lane to apply its brakes to “‘make a safe distance from the motorcycle.’” Id. After seeing

  this, Officer George pulled the motorcycle over. Id. He identified Petitioner as the rider of the

  motorcycle. Id.

         Petitioner told Officer George that he did not have his driver’s license, as he had left it at

  his mother’s house. Id. After explaining that he could arrest Petitioner for driving without a

  license in his possession, Officer George offered to follow Petitioner to his mother’s house to

  resolve the issue, as he wanted to be certain of Petitioner’s identity and make sure that Petitioner

  had a valid license and no outstanding warrants. Id. Officer George warned Petitioner “that he

  was not free to leave and any deviation from the route to his mother’s house would result in his

  arrest.” Id. Officer Jody Shelton then arrived at the scene, at which point Petitioner and the two

  officers drove to Petitioner’s mother’s house. Id.

         When they arrived, Officer George and Petitioner walked towards the house, but

  Petitioner then stated that he may have left his license in his truck that was nearby. Id. at *2. As

  Petitioner searched for his license through the truck’s driver-side door, Officer George aimed a

  flashlight through the passenger-side window to assist Petitioner and “to ‘keep an eye’ on” him.

  Id. There was a box containing a metal gallon container of Coleman camping fuel in the

  backseat, which Officer George considered suspicious because it is also used to manufacture

  methamphetamine. Id.




                                                   2

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 2 of 13 PageID #: 1082
          Petitioner then approached his mother’s house to look for his license, at which point

  Officer George told Petitioner that he could do so only if he allowed Officer George to enter. Id.

  Petitioner opened the door and told Officer George that he could not permit him to enter, as it

  was his mother’s house. Id. When Petitioner opened the door, Officer George smelled camping

  fuel and acid inside the house, which he associated with the manufacture of methamphetamine.

  Id. Officer George then grabbed Petitioner’s arm and told him to step outside and sit on the

  steps. Id. Officer George then, in the presence of Officer Shelton, read Petitioner his Miranda

  rights. Id.

          Petitioner denied manufacturing methamphetamine in the house. Id. Petitioner’s truck

  was now locked, but Officer George used a flashlight to look inside and in the bed and observed

  two clear plastic garbage bags, one of which contained a green colored bottle “‘pressed

  somewhat flat’” that had a hole in the cap, coffee filters with residue from filtering

  methamphetamine from oil, and a twenty-one ounce bottle that smelled of sulfuric acid and

  contained materials for making methamphetamine, all of which led him to conclude that the

  truck contained “a one pot or shake and bake methamphetamine laboratory.” Id.

          Officer George told Petitioner what he had discovered and that he was under arrest. Id. at

  3. Petitioner explained that he had been staying with his mother for two weeks while he moved

  to Tennessee from Alabama, that he owned the motorcycle and truck, and that he had used the

  items in the truck to manufacture methamphetamine in Alabama before coming to Tennessee.

  Id. Officer George did not believe him and asked if he had anything in the house. Id. Petitioner

  told Officer George to look in a toolbox, at which point he and Officer George entered the house

  and obtained the toolbox, “which contained items commonly used in the [methamphetamine]




                                                    3

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 3 of 13 PageID #: 1083
  manufacture process.” Id. Petitioner admitted that he owned the toolbox and the items therein.

  Id.

         Petitioner also told Officer George about jars inside the house that were used in the

  process of manufacturing methamphetamine. Id. Officer George was able to obtain samples of

  substances from one jar and one vial, which he sent to the Tennessee Bureau of Investigation’s

  (“TBI”) laboratory for testing. Id.

         Officer George also “found a loaded twelve-gauge shotgun under the rear passenger seat

  of [Petitioner]’s truck,” as well as latex gloves in Petitioner’s truck, clear tubing in a bucket

  outside the house, and “unopened cold packs containing ammonium nitrate with the Dollar

  General logo.” Id. After Officer George collected the evidence and seized Petitioner’s vehicles,

  he interviewed Petitioner and discussed the digital scales and plastic bags he had also found,

  which Officer George regarded as evidence that Petitioner was selling drugs. Id. Petitioner

  denied selling drugs or trading methamphetamine for boxes of Sudafed and stated that he

  produced drugs for his personal use and that his girlfriend purchased three boxes of Sudafed per

  month which was “enough for him to ‘get by’ just for himself.” Id.

         Petitioner also “admitted to using methamphetamine the previous day” and the day of his

  arrest and stated that he “thought drugs were ‘cooked’ inside” his mother’s house, which Officer

  George thought was likely given the items he had seen and the odor in the house. Id. at 4.

  Petitioner also stated that he had removed a lid and finished methamphetamine from a jar when

  he entered the house, which he claimed was “‘sloppy.’” Id. Petitioner stated that he made

  methamphetamine fifteen times in a thirty-day period when making it only for himself, but did so

  about thirty times in the same period when he and his girlfriend both used it, and that he paid

  non-drug users thirty dollars and drug users twenty dollars per box of Sudafed. Id. Despite



                                                    4

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 4 of 13 PageID #: 1084
  Petitioner’s statements to the contrary, Officer George believed that Petitioner had manufactured

  methamphetamine in his mother’s house. Id.

         Officer George did not issue Petitioner a citation during the traffic stop because he did

  not know what name to place on a citation. Id. Officer Shelton confirmed that he saw Officer

  George performing a traffic stop of Petitioner, and that Officer Shelton could not confirm

  Petitioner’s identity based on a driver’s license check through dispatch, as he could not display a

  picture of Petitioner. Id. He likewise confirmed that Officer George read Petitioner’s Miranda

  rights to him and that Petitioner waived those rights, agreed to answer questions, and “admitted

  to possessing the components of a methamphetamine laboratory” to manufacture

  methamphetamine in Alabama. Id.

         Laura Cole, a TBI Special Agent, analyzed the two samples sent to the TBI from

  Petitioner’s containers, concluded both were methamphetamine, and testified that the combined

  weight of the samples was “miniscule.” Id.

         Based on this evidence, a jury convicted Petitioner of all charges against him [Doc. 16-1

  p. 151–57], and Petitioner received an effective sentence of twenty-two years, eleven months,

  and twenty-nine days. Id. The Tennessee Court of Criminal Appeals (“TCCA”) affirmed

  Petitioner’s convictions, id. at *14, and the Tennessee Supreme Court denied Petitioner’s request

  for permission to appeal [Doc. 16-11]. Petitioner then filed a petition for post-conviction relief

  [Doc. 16-12 p. 3–31; 37–41].

         At the hearing on Petitioner’s petition for post-conviction relief, Petitioner’s original

  counsel testified that she reviewed Tennessee’s “cite and release” statute, told Petitioner that it

  did not apply to him prior to the suppression hearing, and did not make this argument because

  she did not think it was the “‘best argument.’” Pettie v. State of Tennessee, No. M2016-01838-



                                                    5

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 5 of 13 PageID #: 1085
  CCA-R3-PC, 2018 WL 1091882, at *2 (Tenn. Crim. App. Feb. 27, 2018) (Pettie II). Instead,

  she chose to argue that Petitioner did not have authority to consent to the search of the house. Id.

         Petitioner’s original counsel also testified that she advised Petitioner that if he went to

  trial, he could face a charge for unlawful possession of a firearm. Id. She also advised Petitioner

  to take a plea deal under which the state offered Petitioner an eight-year sentence as a Range 1,

  standard offender, which she thought was generous, as Petitioner qualified as a Range II,

  multiple offender based on his Alabama convictions, of which it appeared the state was not

  aware. Id. However, Petitioner rejected that offer and ultimately fired her the day before his

  trial was scheduled to begin after she conveyed a final plea offer. Id.

         After Petitioner fired his original counsel, the prosecution filed a new indictment against

  him that added charges for simple possession and unlawful possession of a firearm. Id.

  Petitioner’s trial counsel did not file a motion to dismiss this indictment because he did not

  believe there were grounds to do so. Id. Specifically, trial counsel testified that any delay in the

  criminal proceeding was due to Petitioner firing his counsel the day before his scheduled trial

  and that, at the time of the first indictment, the state did not know of Petitioner’s Alabama

  convictions, “and arresting officers had not told the prosecutor about the shotgun.” Id.

  However, Petitioner testified that he believed the state filed the new indictment against him

  because he fired his original counsel. Id.

         Petitioner’s trial counsel, who also served as Petitioner’s appellate counsel, also testified

  that he researched the trial court’s use of Petitioner’s Alabama convictions to increase

  Petitioner’s sentencing range in preparing Petitioner’s appeal of his convictions and found that

  the trial court’s decision to do so was proper. Id. at *3. However, trial counsel tried to argue that

  the police stop of Petitioner was improper under Tennessee’s “cite and release” statute even



                                                   6

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 6 of 13 PageID #: 1086
  though the issue had not been raised in the suppression motion or the motion for new trial, and

  the TCCA found it had no merit. Id.

         The post-conviction court denied the petition after a hearing [Doc. 16-12 p. 46–56; Doc.

  16-13], and the TCCA affirmed. Pettie v. State of Tennessee, No. M2016-01838-CCA-R3-PC,

  2018 WL 1091882 (Tenn. Crim. App. Feb. 27, 2018) (Pettie II). Petitioner did not seek

  permission to appeal this decision from the Tennessee Supreme Court.

         Now before the Court is Petitioner’s pro se petition for a writ of habeas corpus pursuant

  to 28 U.S.C. § 2254, in which he asserts several claims for ineffective assistance of counsel

  [Doc. 1], and in support of which he filed a statement of facts [Docs. 9, 24]. Respondent filed a

  response in opposition thereto [Doc. 17], as well as the record from the state proceedings [Doc.

  16]. Petitioner filed a motion to file a reply to Respondent’s response [Doc. 18], which the Court

  granted [Doc. 19], and Petitioner also later filed a motion for extension of time to do so [Doc.

  20]. However, Petitioner ultimately withdrew this request by stating that he could not prepare a

  reply within the required time period due to his own failure to begin preparing until the last

  minute [Doc. 21 p. 2].

         II.     STANDARD OF REVIEW

         Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), codified in 28

  U.S.C. § 2254, et. seq., a district court may not grant habeas corpus relief for a claim that a state

  court decided on the merits unless the state court’s adjudication of the claim:

         (1) resulted in a decision that was contrary to, or involved an unreasonable
             application of, clearly established Federal law, as determined by the Supreme
             Court of the United States; or

         (2) resulted in a decision that was based on an unreasonable determination of the
             facts in light of the evidence presented in the state court proceeding.




                                                    7

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 7 of 13 PageID #: 1087
  28 U.S.C. § 2254(d)(1)–(2). The § 2254(d) standard is a hard standard to satisfy. Montgomery

  v. Bobby, 654 F.3d 668, 676 (6th Cir. 2011) (noting that “§ 2254(d), as amended by AEDPA, is a

  purposefully demanding standard . . . ‘because it was meant to be’”) (quoting Harrington v.

  Richter, 131 S. Ct. 770, 786 (2011)). When evaluating the evidence presented in state court, a

  federal habeas court presumes the correctness of the state court’s factual findings unless the

  petitioner rebuts that presumption with clear and convincing evidence. See 28 U.S.C.

  § 2254(e)(1).

         III.     ANALYSIS

         The Sixth Amendment provides, in relevant part, that “[i]n all criminal prosecutions, the

  accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const.

  amend. VI. This includes the right to “reasonably effective assistance” of counsel. Strickland v.

  Washington, 466 U.S. 668, 687 (1984). In Strickland, the Supreme Court set forth a two-

  pronged test for evaluating claims of ineffective assistance of counsel:

         First, the defendant must show that counsel’s performance was deficient. This
         requires showing that counsel made errors so serious that counsel was not
         functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
         Second, the defendant must show that the deficient performance prejudiced the
         defense. This requires showing that counsel’s errors were so serious as to deprive
         the defendant of a fair trial, a trial whose result is reliable. Unless a defendant
         makes both showings, it cannot be said that the conviction . . . resulted from a
         breakdown in the adversary process that renders the result unreliable.

  Strickland, 466 U.S. at 687. A petitioner has the burden of proving ineffective assistance of his

  counsel. Virgin Islands v. Nicholas, 759 F.2d 1073, 1081 (3d Cir. 1985).

         In considering the first prong of Strickland, the appropriate measure of attorney

  performance is “reasonableness under prevailing professional norms.” Strickland, 466 U.S. at

  688. A party asserting an ineffective-assistance-of-counsel claim must “identify the acts or

  omissions of counsel that are alleged not to have been the result of reasonable professional

                                                   8

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 8 of 13 PageID #: 1088
  judgment.” Id. at 690. Evaluation of the objective reasonableness of counsel’s performance

  must be made “from counsel’s perspective at the time of the alleged error and in light of all the

  circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison, 477

  U.S. 365, 381 (1986).

          The second prong of the Strickland test requires a claimant to show counsel’s deficient

  performance prejudiced the defense. Thus, “[a]n error by counsel, even if professionally

  unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error

  had no effect on the judgment.” Strickland, 466 U.S. at 691.

          The Supreme Court has emphasized that a claimant must establish both prongs of a claim

  for ineffective assistance of counsel to meet his burden, and if either prong is not satisfied, the

  claim must be rejected. Strickland, 466 U.S. at 69. Moreover, a habeas petitioner alleging

  ineffective assistance of counsel bears a heavy burden, given the “doubly deferential” review of

  a such a claim under § 2254(d)(1). Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

                  1. Actively Advocate

          Petitioner first asserts that “counsel failed to actively advocate on [his] behalf in order to

  protect his . . . constitutional rights provided by the Sixth Amendment, the Eighth Amendment,

  and the due process guarantees of the Fourteenth Amendment” [Doc. 9 p. 1]. However, in

  support of these claims, Petitioner sets forth general facts about the criminal proceedings against

  him and does not specify what acts of counsel were deficient or what prejudice resulted from any

  of the counsel’s acts [Id. at 1–3].

          To the extent that Petitioner seeks to challenge his trial counsel’s failure to object to the

  new indictment against him that added charges for possession of a firearm and simple

  possession, he has not established that his counsel was ineffective. The TCCA specifically found



                                                     9

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 9 of 13 PageID #: 1089
   that this claim had no merit, as the state had probable cause for the new charges against

   Petitioner. Pettie II, at *6.

           In this action, Petitioner does not dispute the TCCA’s finding that the state had probable

   cause for the additional charges against him, nor has he alleged or established that his trial

   counsel’s decision not to challenge the new indictment against him was unreasonable, that this

   omission prejudiced him in any way, or that the TCCA’s decision to deny him relief on this

   claim was an unreasonable application of federal law or an unreasonable determination of the

   facts in light of the evidence presented. As such, Petitioner as not met his burden to establish

   that he is entitled to relief under § 2254 for this claim.

                   2. Sentence

           Petitioner next alleges that his appellate counsel was deficient for not arguing that he

   should have been sentenced as a Range I offender, rather than as a Range II offender [Doc. 9 p.

   3]. Specifically, Petitioner alleges that his attorney argued to the trial court that Petitioner should

   be sentenced as a Range I offender because there was no proof as to how his Alabama

   convictions for burglary would be classified under Tennessee law, but failed to present this

   argument in Petitioner’s appeal [Id.].

           The TCCA found that this claim lacked merit because Petitioner failed to present any

   evidence that his sentence was in an incorrect range, and his counsel testified at the post-

   conviction hearing that he had researched the issue and found that Petitioner’s sentence was in

   the correct range. Pettie II, at *6. Petitioner has offered nothing from which the Court could

   determine that this was an unreasonable application of federal law or an unreasonable

   determination of the facts in light of the evidence presented. Rather, Petitioner generally alleges




                                                      10

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 10 of 13 PageID #: 1090
   that counsel was ineffective as to this issue without citing any support for the assertion that his

   sentencing range was incorrect. As such, Petitioner is not entitled to § 2254 relief for this claim.

                  3. Motion to Suppress

          Petitioner’s next claim is that his counsel failed to properly litigate a motion to suppress

   evidence based on the Fourth Amendment [Doc. 9 p. 4]. Petitioner specifically alleges that his

   original counsel thought the best argument for suppression of evidence was that he was an

   Alabama resident without authority to consent to a search of his mother’s house but failed to

   present any supporting evidence at the suppression hearing, did not meet with him for more than

   a month prior to that hearing, and did not allow him to testify [Id.].

          The TCCA found that Petitioner was not entitled to relief for this claim due to his failure

   to present evidence of any prejudice resulting from his original counsel’s failure to present

   witnesses and because the evidence did not preponderate against the post-conviction court’s

   finding that Petitioner’s original counsel was adequately prepared for the hearing. Id. at *5.1



   1
     To the extent that Petitioner raises new claims for ineffective assistance of counsel in his
   petition that go beyond arguments he presented to the TCCA in his appeal of the denial of his
   post-conviction petition [Doc. 16-15], such claims are not cognizable in this action. Specifically,
   before a district court may grant habeas relief to a state prisoner, the prisoner must exhaust all of
   his available remedies in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526
   U.S. 838, 842 (1999). To fulfill the exhaustion requirement, a petitioner must have fairly
   presented his federal claims to all levels of the state appellate system, including the state’s
   highest court. Duncan, 513 U.S. at 365–66; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009);
   Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990). “[S]tate prisoners must give the state
   courts one full opportunity to resolve any constitutional issues by invoking one complete round
   of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 845. A petitioner
   who fails to raise his federal claim in the state courts and cannot do so now due to a procedural
   rule has committed a procedural default that forecloses federal habeas review unless the
   petitioner shows cause to excuse his failure to comply with the procedural rule and actual
   prejudice from the constitutional violation. Coleman v. Thompson, 501 U.S. 722, 750 (1991).
   Petitioner has not shown cause to excuse any default or prejudice resulting from any default in
   his petition. Thus, the Court is only addressing claims in the § 2254 petition that Petitioner
   properly exhausted.

                                                    11

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 11 of 13 PageID #: 1091
   Petitioner has failed to allege, much less establish, that this was an unreasonable application of

   federal law or an unreasonable determination of the facts in light of the evidence presented and

   therefore is not entitled to § 2254 relief for this claim.

                   4. Cite and Release

           Petitioner also states that his original counsel went over the Tennessee “cite and release”

   statute with him and decided not to present this argument because Petitioner did not have his

   driver’s license when stopped. He asserts that his second trial counsel (who was also his

   appellate counsel) raised this argument for the first time on appeal of his convictions without

   setting forth supporting facts in violation of the applicable rules and completely abandoned his

   original counsel’s suppression arguments [Id.]. Petitioner argues that the TCCA made an

   improper determination that this statute did not provide a defense to him [Id. at 4–5].

           The TCCA denied this claim by noting that it had previously found that Tennessee’s “cite

   and release” statute did not apply to Petitioner, as his original counsel did, and that this claim

   was therefore without merit. Id. To the extent that Petitioner argues that this was an incorrect

   determination of Tennessee law, that claim is not cognizable herein. Bradshaw v. Richey, 546

   U.S. 74, 76 (2005) (providing that “a state court’s interpretation of state law, including one

   announced on direct appeal of the challenged conviction, binds a federal court sitting in habeas

   corpus”) (citing Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). Moreover, Petitioner has set

   forth nothing from which the Court could determine that the TCCA’s denial of this claim was an

   unreasonable application of federal law or an unreasonable determination of the facts in light of

   the evidence presented. Thus, he is not entitled to § 2254 relief for this claim.

           IV.     CONCLUSION




                                                      12

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 12 of 13 PageID #: 1092
          For the reasons set forth above, Petitioner’s petition for § 2254 relief will be DENIED

   and this action will be DISMISSED.

          V.     CERTIFICATE OF APPEALABILITY

          The Court must now consider whether to issue a certificate of appealability (“COA”),

   should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may

   appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

   issued where a Petitioner has made a substantial showing of the denial of a constitutional right.

   28 U.S.C. § 2253(c)(2). Where the court dismissed a claim on the merits, but reasonable jurists

   could conclude the issues raised are adequate to deserve further review, the petitioner has made a

   substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S.

   322, 327, 336 (2003); Slack, 529 U.S. at 484.

          Reasonable jurists could not conclude that Petitioner has made a substantial showing of a

   denial of a constitutional right with regard to his claims for ineffective assistance of counsel such

   that they would be adequate to deserve further review. Accordingly, a CERTIFICAT OF

   APPEALABILITY SHALL NOT ISSUE. Also, the Court CERTIFIES that any appeal from

   this action would not be taken in good faith and would be totally frivolous. Fed. R. App. P. 24.

          AN APPROPRIATE ORDER WILL ENTER.

          ENTER:

                                                         /s/ Travis R. McDonough
                                                         TRAVIS R. MCDONOUGH
                                                         UNITED STATES DISTRICT JUDGE




                                                    13

Case 4:18-cv-00040-TRM-SKL Document 25 Filed 08/24/20 Page 13 of 13 PageID #: 1093
